Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve seats in claim 1, band of ferromagnetic material in claims 7-8, and housing in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites:  “ for applying force to the corresponding valve needle (14), wherein the cylinders (16a, 16b, 16c) are arranged one behind the other in the longitudinal direction (26), and wherein the piston rod (24) of at least one of the cylinders (16b, 16c) is passed through the piston chamber (18) of at least one further cylinder (16a, 16b) arranged closer to the valve seats in a sealed off manner”.
A suggested revision is as follows:
Claim 1 recites:  “ for applying a force to the corresponding valve needle (14), wherein [[the]] a plurality of cylinders (16a, 16b, 16c) are arranged one adjacent each other other in the longitudinal direction (26), and wherein the piston rod (24) of at least one second cylinder or third cylinder (16b, 16c) is passed through the piston chamber (18) of at least one  first cylinder (16a, 16b), said at least one first cylinder is arranged closer in a longitudinal direction to the valve seat and end face at a front end of the piston rod (24) than the second cylinder or the third cylinder when the valve needle is in a sealed position .  
Claim 1 recites “ which cylinder”. A suggested revision is “the cylinder”.
Claims 1 (2 occurences) and 5 recite the phrase “by means of”. This phrase is awkward. A suggested revision is “by “. 
Claim 2 recites :
The apparatus according to claim 1, wherein the piston rod (24) of each cylinder (16b, 16c) is passed through the piston chamber of each cylinder (16a, 16b) arranged closer to the valve seats in a sealed off manner.  
The phrase “sealed off manner” in claims 1-2 and 4 is awkward. Revision is suggested. (See suggested revision above with respect to claim 1.)
Claim 5 recites “of which they can be moved”. Clarification is suggested.
Claims 5 and 8 recites “it”. Clarification is suggested.
Claim 7 recites the phrase “in question”. Deletion of this phrase is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "if applicable" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recite wherein at least a part of the piston rods  and, if applicable, at least a part of the further piston rods is eccentrically connected with the corresponding piston.
Correction is requested.
Claim 7 recites the phrase: “at least one piston (20) and preferably every piston (20) is produced, at least in part, from ferromagnetic material, or is firmly connected with a ferromagnetic element, and a magnetic sensor is assigned to the cylinder (16a, 16b, 16c) in question, so as to determine the position of the corresponding piston (20) in the piston chamber (18)” 
Claim 8 is rejected for its dependence on an indefinite claim.
Regarding claim 7, the phrase "and preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 20150174541 A1 to Koelle (hereinafter Koelle) and further in view of DE 202012006182 to Sonnleitner (hereinafter Sonnleitner) .
Regarding claim 1, Koelle teaches an apparatus for applying viscous material to workpieces, having at least two material outlets (20), wherein a needle valve (24) is assigned to each material outlet, by means of the valve needle (38) of which the corresponding material outlet can be closed off at a valve seat (22), and wherein a cylinder (64) is assigned to each valve needle (24), in the piston chamber (18) of which cylinder (64)  a piston (66) can be moved by means of a fluid, by applying pressure, and which piston (66) has a piston rod (rod portion of 66) that is connected with the piston (66), is passed through out of the piston chamber (18) at an end face (22) that faces the valve seats, and extends in a longitudinal direction (top to bottom direction in Fig. 1), for applying force to the corresponding valve needle (24). (See Koelle, Abstract, paragraphs 3-8, 15-20, Fig. 1)								Regarding claim 1, Koelle does not explicitly teach wherein the cylinders  are arranged one behind the other in the longitudinal direction, and wherein the piston rod  of at least one of the cylinders is passed through the piston chamber of at least one further cylinder arranged closer to the valve seats in a sealed off manner.			Sonnleitner is directed to a spray gun with a piston. 				Sonnleitner teaches wherein the cylinders (130, 140) are arranged one behind the other in the longitudinal direction (left to right), and wherein the piston rod (110) of at least one of the cylinders (130) is passed through the piston chamber (148) of at least one further cylinder (140) arranged closer to the valve seat (portion of 192 engaging 190) in a sealed off manner. (See Sonnleitner, paragraphs 36-37, Figs. 1 and 2.)		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the cylinders are arranged one behind the other in the longitudinal direction, and wherein the piston rod of at least one of the cylinders is passed through the piston chamber of at least one further cylinder arranged closer to the valve seats in a sealed off manner, because Sonnleitner teaches this configuration delivers the liquid effectively and saves space. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.)
	Regarding claim 2, Koelle does not explicitly teach wherein the piston rod of each cylinder is passed through the piston chamber of each cylinder arranged closer to the valve seats in a sealed off manner.  
	Sonnleitner teaches wherein the piston rod (150) of each cylinder (140, 130) is passed through the piston chamber (148, 138) of each cylinder (140, 130) arranged closer to the valve seats (portion of 192 engaging 190) in a sealed off manner. (See Sonnleitner, paragraphs 36-37, Figs. 1 and 2.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the piston rod of at least one of the cylinders is passed through the piston chamber of at least one further cylinder arranged closer to the valve seats in a sealed off manner, because Sonnleitner teaches this configuration delivers the liquid effectively and saves space. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.). (See Sonnleitner, paragraphs 36-37, Figs. 1 and 2.)
	Regarding claim 3, Koelle does not explicitly teach wherein the cross-sections of the cylinders are congruent.  
	Sonnleitner teaches the cross-sections of the cylinders are congruent. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the cross-sections of the cylinders  are congruent, because Sonnleitner teaches this configuration delivers the liquid effectively and saves space. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.). 
	Regarding claim 4, Koelle does not explicitly teach wherein the pistons is connected with a further piston rod, which is passed out of the corresponding piston chamber from a rear side that faces away from the valve seats, and which is passed through the piston chamber of every further cylinder arranged farther away from the valve seats in a sealed off manner.
	Sonnleitner teaches the piston (110) is connected with a further piston rod (120), which is passed out of the corresponding piston chamber (138) from a rear side that faces away from the valve seats, and which is passed through the piston chamber (148) of every further cylinder (130, 140) arranged farther away from the valve seat (portion which seals opening 195) in a sealed off manner. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the pistons is connected with a further piston rod , which is passed out of the corresponding piston chamber from a rear side that faces away from the valve seats, and which is passed through the piston chamber  of every further cylinder arranged farther away from the valve seats in a sealed off manner, because Sonnleitner teaches this configuration delivers the liquid effectively and saves space. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.).
	 Regarding claim 6, Koelle does not explicitly teach wherein at least a part of the piston rods  and, if applicable, at least a part of the further piston rods is eccentrically connected with the corresponding piston.  
	Sonnleitner teaches wherein at least a part of the piston rods (150-450)  and  at least a part of the further piston rods is eccentrically connected with the corresponding piston (110-140). (See Sonnleitner, paragraphs 36-37, 39, Abstract, and Figs. 1-2.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least a part of the piston rods  and, if applicable, at least a part of the further piston rods is eccentrically connected with the corresponding piston, because Sonnleitner teaches this configuration delivers the liquid effectively and saves space. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.). (See Sonnleitner, paragraphs 36-37, 39, Abstract, and Figs. 1-2.)
	Regarding claim 9, Koelle teaches the needle valves are accommodated in a housing and can rotate jointly around a longitudinal center axis (12) that runs in the longitudinal direction, and wherein a rotary passage (26, 70) is provided for feed of material through a mantle of the housing, to the corresponding material outlet.   (See Koelle, Abstract, paragraphs 5, 15, 18-20, Figs. 1 and 2.)
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150174541 A1 to Koelle (hereinafter Koelle) and further in view of DE 202012006182 to Sonnleitner (hereinafter Sonnleitner) as applied to claim 1 and further in view of US Pat. Num. 3,442,491 to Friedrich Messerchmidt (hereinafter Messersc).		
Regarding claim 5, Koelle teaches wherein each further piston rod (66) has a force applied to it by means of a reset element (68). (See Koelle, paragraphs 18, Abstract, and Fig. 1.) 
Koelle does not explicitly teach a reset element supported on a counter-bearing, against the reset force of which they can be moved when the corresponding valve needle is lifted off the valve seat.   
Messerschmidt is directed to needle valve assembly.
Messerschmidt teaches a counter bearing (13) supports a reset element (10), against the reset force of which they can be moved when the corresponding valve needle is lifted off the valve seat. (See Messerschmidt, Abstract, Fig 1, and col. 2, lines 25-35.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a reset element supported on a counter-bearing, against the reset force of which they can be moved when the corresponding valve needle is lifted off the valve seat, because Messerschmidt teaches this structure which uses spacer washers as a counter bearing allows secure attachment without requiring special threading, packing, or seats allowing the device to be made more easily on conventional equipment. (See Messerschmidt, Abstract, Fig 1, and col. 2, lines 25-45.)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150174541 A1 to Koelle (hereinafter Koelle) and further in view of DE 202012006182 to Sonnleitner (hereinafter Sonnleitner) as applied to claim 1 and further in view of DE 8911560 to Upmann et al (hereinafter Upmann).		Regarding claim 7, Koelle does not explicitly teach wherein at least one piston (20) and preferably every piston is produced, at least in part, from ferromagnetic material, or is firmly connected with a ferromagnetic element, and a magnetic sensor is assigned to the cylinder in question, so as to determine the position of the corresponding piston in the piston chamber.  
Upmann teaches at least one piston is firmly connected with a ferromagnetic element (42-43 and 47), and a magnetic sensor (48)  is assigned to the cylinder in question, so as to determine the position of the corresponding piston in the piston chamber. (See Upmann, paragraphs 12-14, 33, 41-42, 47-48 and Fig. 1 .)			It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one piston and preferably every piston is produced, at least in part, from ferromagnetic material, or is firmly connected with a ferromagnetic element, and a magnetic sensor is assigned to the cylinder in question, so as to determine the position of the corresponding piston in the piston chamber, because Upmann teaches this configuration protects the nozzle and the features it provides. (See Upmann, paragraphs 12-16, 33, 41-42, 47-48 and Fig. 1 .)
Regarding claim 8, Koelle does not explicitly teach wherein each piston comprises non-ferromagnetic material, and wherein the corresponding ferromagnetic element is a band that runs around the piston  or is embedded into it.  
Upmann teaches non-ferromagnetic material, and wherein the corresponding ferromagnetic element is a band (43 iron sleeve) that runs around the piston. (See Upmann, paragraphs 12-14, 33, 41-42, 47-48 and Fig. 1 .)					It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each piston comprises non-ferromagnetic material, and wherein the corresponding ferromagnetic element is a band that runs around the piston, because Upmann teaches this configuration allows the change in position of the piston to be detected. (See Upmann, paragraphs 12-16, 33, 41-42, 47-48 and Fig. 1.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of 17/790,899 to Heiko Bitzel (hereinafter Bitzel) and US 20150174541 A1 to Koelle (hereinafter Koelle) and further in view of DE 202012006182 to Sonnleitner (hereinafter Sonnleitner).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of Bitzel teaches an apparatus for applying viscous material to workpieces, having an axis of rotation that runs in a longitudinal direction, which lance has at least two material outlets, wherein a needle valve is assigned to each material outlet, by means of the valve needle of which, extending in the longitudinal direction, the corresponding material outlet can be closed off at a valve seat, and wherein a cylinder  is assigned to each valve needle, in the piston chamber of which cylinder a piston  can be moved by means of a fluid, by applying pressure, with which piston the valve needle is firmly connected.
Claim 2 of Bitzel does not explicitly teach an apparatus for applying viscous material having a piston which has a piston rod that is connected with the piston, is passed through out of the piston chamber at an end face that faces the valve seats, and extends in a longitudinal direction, for applying force to the corresponding valve needle.
Regarding claim 1, Koelle teaches an apparatus for applying viscous material to workpieces having a piston (66) has a piston rod (rod portion of 66) that is connected with the piston (66), is passed through out of the piston chamber (18) at an end face (22) that faces the valve seats, and extends in a longitudinal direction (top to bottom direction in Fig. 1), for applying force to the corresponding valve needle (24). (See Koelle, page 2, lines 24, 28; page 4, lines 27-32, page 5, line 1, and page 6, lines 11-20, Fig. 1)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an apparatus for applying viscous material having a piston which has a piston rod that is connected with the piston, is passed through out of the piston chamber at an end face that faces the valve seats, and extends in a longitudinal direction, for applying force to the corresponding valve needle, because Koelle teaches this configuration delivers a high viscosity fluid effectively and with flexibility that facilitates delivering the adhesive while the lance rotates and the hose are not rotated. (See Koelle, paragrahs 3-8, Fig. 1page 2, lines 24, 28; page 4, lines 27-32, page 5, line 1, and page 6, lines 11-20, Fig. 1).					Regarding claim 1, claim 2 of Bitzel does not explicitly teach wherein the cylinders are arranged one behind the other in the longitudinal direction, and wherein the piston rod of at least one of the cylinders is passed through the piston chamber of at least one further cylinder arranged closer to the valve seats in a sealed off manner. 		Sonnleitner teaches wherein the cylinders are arranged one behind the other in the longitudinal direction, and wherein the piston rod of at least one of the cylinders is passed through the piston chamber of at least one further cylinder arranged closer to the valve seats in a sealed off manner. (See Sonnleitner, paragraphs 36-37, Figs. 1 and 2.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the cylinders are arranged one behind the other in the longitudinal direction, and wherein the piston rod of at least one of the cylinders is passed through the piston chamber of at least one further cylinder arranged closer to the valve seats in a sealed off manner, because Sonnleitner teaches this configuration delivers the liquid effectively and saves space. (See Sonnleitner, paragraphs 11, 36-37, Figs. 1 and 2.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717